Where an attorney refuses or neglects to pay over to his client the moneys he has collected for him, the court will grant a rule for the attorney to show cause why an attachment should not issue against him.THE defendant having, as attorney, collected moneys of the complainant, and omitting, or refusing to pay them over, and these facts being verified by affidavit, The Court, on motion, ordered that the defendant show cause by the first day of the next term, why an attachment should not issue against him for not paying over the moneys collected by him, as attorney, to his client,.